Name: Commission Regulation (EEC) No 1740/90 of 26 June 1990 amending Regulation (EEC) No 904/90 laying down detailed rules for the application of the arrangements applicable to imports of certain pigmeat products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: animal product;  economic geography;  tariff policy;  executive power and public service;  trade
 Date Published: nan

 No L 161 /30 Official Journal of the European Communities 27. 6 . 90 COMMISSION REGULATION (EEC) No 1740/90 of 26 June 1990 amending Regulation (EEC) No 904/90 laying down detailed rules for the application of the arrangements applicable to imports of certain pigmeat products originating in the African , Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) THE COMMISSION OF THE EUROPEAN COMMUNITIES, staggering of the quota, the quantity per licence applica ­ tion and the validity of import licences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat ; HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) ('), and in particular Article 27 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (2), as last amended by Regulation (EEC) No 1249/89 (3), and in particular Article 22 thereof, Article 1 Regulation (EEC) No 904/90 is hereby amended as follows : 1 . Article 2 is replaced by the following : 'Article 2 The overall quota of 250 tonnes referred to in Article 8 of Regulation (EEC) No 715/90 shall be staggered over the year as follows :  50 % in the period 1 January to 30 June,  50 % in the period 1 July to 31 December.' 2. Article 3 ( 1 ) (c) is replaced by the following : '(c) licence applications must relate to at least one tonne and not more than 100 % of the quantity available under the quota and the six-monthly period in respect of which licence applications are lodged.' 3 . In Article 4 ( 1 ) (2) and (4) and the third subparagraph of Article 4 (5), the word 'quarter' is replaced by 'six ­ monthly period'. 4. The first and second paragraphs of Article 5 are replaced by the following : 'Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88 , import licences shall be valid for 180 days from the date of actual issue .' Whereas Regulation (EEC) No 715/90 introduces in parti ­ cular a system for reducing import levies on certain products in the pigmeat sector within the limit of a quota ; whereas Commission Regulation (EEC) No 904/90 (4) lays down detailed rules for applying that Regu ­ lation as regards the products concerned in the pigmeat sector in order to permit the administration of the quota concerned ; whereas those detailed rules supplement the provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (5), as last amended by Regulation (EEC) No 1599/90 (6) ; Whereas Regulation (EEC) No 904/90 should be amended in the light of practical experience gained in implementing the special arrangements provided for in Regulation (EEC) No 715/90, in particular as regards the (&gt;) OJ No L 84, 30, 3 . 1990, p. 85. 0 OJ No L 282, 1 . 11 . 1975, p. 1 . (3) OJ No L 129, 11 . 5. 1989, p. 12 . 4 OJ No L 93, 10 . 4. 1990, p. 23 . Article 2 This Regulation shall enter into force on 1 July 1990 . 0 OJ No L 331 , 2. 12. 1988, p . 1 . f) OJ No L 151 , 15 . 6 . 1990, p. 29 . 27. 6. 90 Official Journal of the European Communities No L 161 /31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission